Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-22-00470-CR

                                      Isaac Barron SALGADO,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2021CR3958W
                         Honorable Catherine Torres-Stahl, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: September 21, 2022

APPEAL DISMISSED FOR LACK OF JURISDICTION

           Pursuant to a plea bargain, appellant was placed on community supervision in April 2021.

On February 7, 2022, the trial court signed an “Order Amending Conditions of Community

Supervision.” On August 4, 2022, appellant filed a pro se “Motion for Leave to File Notice of

Appeal.” Because it appeared this court lacked jurisdiction over appellant’s appeal from the order

modifying the conditions of his community supervision, on August 10, 2022, this court ordered

appellant to show cause in writing no later than August 25, 2022 why this appeal should not be

dismissed for lack of jurisdiction. See Davis v. State, 195 S.W.3d 708, 710-11 (Tex. Crim. App.
                                                                                     04-22-00470-CR


2006); Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977); Vargas v. State, No. 04-21-

00508-CR, 2021 WL 5910714, at *1 (Tex. App.—San Antonio Dec. 15, 2021, no pet.) (per

curiam) (mem. op., not designated for publication). Our order cautioned appellant that if he did

not respond by August 25th, this appeal would be dismissed. We also held appellant’s motion for

leave and all other appellate deadlines in abeyance pending further order of this court.

       Appellant has not responded; therefore, this appeal is reinstated on the court’s docket and

dismissed for lack of jurisdiction.

                                             PER CURIAM

Do not publish




                                                -2-